t c summary opinion united_states tax_court sharon r davis petitioner v commissioner of internal revenue respondent docket no 17074-07s filed date sharon r davis pro_se stephen j neubeck and robert d kaiser for respondent goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a federal_income_tax deficiency of dollar_figure for the sole issue for decision is whether petitioner is liable for the 10-percent additional tax under sec_72 on early distributions from an individual_retirement_account ira background the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in ohio at the time of filing her petition in date petitioner was laid off and began receiving state unemployment_compensation benefits petitioner understood that she would forfeit her unemployment benefits if she received any distributions from her retirement plans during the period she received such benefits petitioner received weeks of unemployment benefits in date petitioner received dollar_figure in unemployment benefits thereafter her unemployment benefits terminated during petitioner received distributions from two iras of dollar_figure and dollar_figure for a total of dollar_figure petitioner had not attained age at the time of these 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure distributions petitioner used a portion of the distributions to pay health insurance premiums incurred during periods of unemployment in and petitioner also used a portion of the distributions to pay the mortgage on her principal_residence which she had acquired in in date petitioner closed a preexisting roth_ira because of concerns with improper activities by the investment firm she withdrew the entire account balance of dollar_figure which constituted the remainder of her initial dollar_figure investment respondent concedes that petitioner is entitled to a capital_loss of dollar_figure from the loss on her investment in her roth_ira petitioner timely filed form_1040 u s individual_income_tax_return for and attached form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts on which she claimed that dollar_figure of the distributions was excepted from the 10-percent additional tax but did not identify a specific statutory exception that applied to the distributions on date respondent issued a notice_of_deficiency for determining that the entire ira distribution of dollar_figure was subject_to the 10-percent additional tax the notice_of_deficiency stated that respondent did not accept petitioner’s form_5329 due to financial hardship not being a valid exception to the premature_distribution tax discussion petitioner contends that the notice_of_deficiency is invalid because respondent did not accept her form_5329 petitioner asserts that the form_5329 did not claim financial hardship as an exception to the 10-percent additional tax as stated in the deficiency_notice petitioner further complains of a disingenuous process both before and after the notice was issued including unreasonable requests for information sec_6212 requires the commissioner to determine that a deficiency exists before issuing a notice_of_deficiency the notice_of_deficiency at issue unambiguously identifies petitioner the amount of the deficiency the basis for the deficiency and the year at issue and was sent to petitioner’s last_known_address see sec_7522 accordingly the notice is valid on its face irrespective of petitioner’s allegation that the notice incorrectly stated that she claimed financial hardship as an exception to the 10-percent additional tax as a general_rule the court will not look behind a notice_of_deficiency to examine the evidence used or the commissioner’s motives policies or procedures in determining the deficiency 91_tc_179 affd without published opinion 872_f2d_411 3d cir we hold that the notice_of_deficiency is valid sec_72 and provides for a 10-percent additional tax on early distributions from qualified_retirement_plans before the attainment of age unless a statutory exception applies petitioner argues that she satisfies the statutory exceptions for distributions made to unemployed individuals to pay health insurance premiums under sec_72 and distributions for first-time home purchases under sec_72 petitioner concedes that dollar_figure of the distribution did not qualify for a statutory exception to the sec_72 10-percent additional tax as she reported on her return distributions from an ira taken after separation from employment and used to pay health insurance premiums are not subject_to the 10-percent additional tax if the taxpayer received unemployment_compensation for consecutive weeks under any federal or state unemployment_compensation law by reason of such separation the distribution was made during the taxable_year during which such compensation is paid or the succeeding taxable_year and the distribution does not exceed the amount_paid during the taxable_year for health insurance sec_72 petitioner has established that she received unemployment_compensation for over consecutive weeks in the year preceding the ira_distributions satisfying the first two requirements respondent concedes that dollar_figure of the distributions qualifies for the health insurance premium exception petitioner has established that she paid an additional dollar_figure to union fidelity insurance co for health insurance while unemployed during respondent contends that petitioner is not eligible for the health insurance premium exception for the amount_paid to union fidelity because she paid a part of it in date before receiving the first ira distribution in date sec_72 requires the distributions do not exceed the amount_paid during the taxable_year for insurance there is no requirement that the distribution be received before payment of the health insurance premium accordingly the dollar_figure is not subject_to the 10-percent additional tax petitioner contends that a portion of the distribution should be applied to her health insurance premiums because she was prevented from taking a distribution from her ira during on account of state unemployment_compensation laws petitioner also contends that she used a portion of the distribution to pay health insurance premiums during as stated above the statutory exception for health insurance premiums is limited to the amount of premiums_paid during the taxable_year of the distribution petitioner is not entitled to claim the exception for the amounts of premiums that she paid in or this is so even though petitioner may have been prevented from taking a distribution from her ira in because of state unemployment_compensation laws a qualified first-time home buyer distribution is a distribution from an ira in an amount not to exceed dollar_figure that is used within days of its receipt to pay qualified_acquisition_costs with respect to a principal_residence of a first-time home buyer sec_72 a and b a first-time home buyer is an individual who has not had a present ownership_interest in a principal_residence during the 2-year period ending on the date_of_acquisition of a principal_residence sec_72 the date_of_acquisition is the date on which a binding contract to acquire the principal_residence is entered into or when construction or reconstruction is commenced sec_72 qualified_acquisition_costs are the costs of acquiring constructing or reconstructing a residence and include any usual or reasonable settlement financing or other closing costs sec_72 petitioner contends that she used the statutory limit of dollar_figure of the ira_distributions to pay her mortgage and those payments qualified for the first-time home buyer exception petitioner has owned her residence since petitioner had a present ownership_interest in a residence during the 2-year period before she received the distributions sec_72 see cole v commissioner tcmemo_2006_44 accordingly the distributions do not qualify for the first- time home buyer exception under sec_72 to reflect the foregoing decision will be entered under rule
